PER CURIAM.
The appellants were convicted of murder in the first degree without recommendation of mercy in the Circuit Court, m and for Dade County, Florida. Subsequently, under authority of Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972), the Supreme Court of Florida in Anderson v. State, 267 So.2d 8 (Fla.1972), reduced appellants’ sentences from death to life imprisonment. Upon careful consideration of the record and briefs, we find no reversible error. Accordingly, the convictions, as previously modified by reduction of sentences, are affirmed.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.